Exhibit 99.1 APA Enterprises, Inc. Reports Significant Improvements in Continuing Operations; Quarterly Net Profit MINNEAPOLIS, MN(MARKET WIRE)—December 17, 2007 As reported earlier, APA Enterprises Inc. (Nasdaq: APAT) changed its fiscal year, resulting in a transition period that ended September 30, 2007. Consolidated revenues for the transition period increased 3% to $10,297,000 from $9,963,000 reported for the comparable six month period in 2006. Gross profit increased 11% over the previous period. Net loss was $1,290,000 in comparison to a loss of $512,000 for the comparable period in 2006. The increase in net loss was primarily due to the costs associated with the discontinuation of the Optronics business unit announced in June, 2007. Minus one-time charges associated primarily with severance costs, net income from continuing operations was $21,000 for the 2007 period. Quarterly Performance Revenue for the quarter ended September 30, 2007 was $5,389,000 in comparison to $4,891,000 for the similar period in 2006, an increase of 9.5%. Gross profit was $1,768,000 in comparison to $1,477,000 for the earlier period, an increase of 20%. Net income was $119,500 in comparison to a loss of $400,000. Comments on Operations "The opportunity to focus APA Enterprises on the operation of our APA Cables &
